Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , claims 1-29 are pending, while claims 5-13, 18, 20-29 being previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/22 has been entered.
 
Claim Rejections - 35 USC § 102

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatch (USPGPUB 2009/0244786).  For claim 1, Hatch discloses a flexure comprising, at least shown in FIGs. 2-5, a slider tongue 208 of slider attachment portion 213 (FIGs. 4-5) with a proximal end 209 and a distal end 211, the slider tongue 208 including a leading edge 209 at the proximal end 209; and at least one dampening device 301 at the leading edge 209 of the slider tongue 208, the at least one dampening device 301 being dimensioned such that its position is limited between the slider tongue and a load beam 201 and configured with an end 301 formed to soften an impact of the at least one dampening device against the load beam to reduce an impulse during the non-operational shock event, e.g., end 301 contacts a load beam 201 during a shock event (FIG. 5; see para [0055]-[0056]).  It is noted that the phrase “to soften an impact of the leading edge of the slider tongue against the load beam to reduce an impulse during a non-operational shock event,” is considered to refer to an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claim apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  It is considered, that the configuration of Hatch is capable of facilitating the aforementioned intended use recitation.  It is also noted that a ‘load beam’ is not a component of a ‘flexure’ and as such, references to the load beam in the claim would not necessarily further limit the claim(s).
As per claim 3, Hatch is further considered to show wherein the at least one dampening device 301 is made from the base metal material extending from a surface of the slider tongue 208 (para [0055]).

Claim Rejections - 35 USC § 103
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Mei (USP 7,719,797).  For a description of Hatch, see the rejection, supra.  
As for claim 2, Hatch remains silent as to the at least one dampening device 301 includes: “multiple dampening devices, one positioned at each corner of the leading edge, and at least one dampening device positioned between each corner of the leading edge.”  Mei, in the same field of endeavor of shock limiter devices, discloses a dampening device 200, at least shown in FIG. 2, including multiple dampening devices 228, 230 & 232, e.g., “center”, “second” and “third” limiters (FIG. 2; col. 5, lines 56-60), such that one dampening device is positioned at each corner of the leading edge, e.g., 230 & 232, and at least one dampening device positioned between each corner of the leading edge, e.g., 228; with opposing limiter pairs including tabs 246, 242 & 244, respectively (FIG. 2; col. 5, line 65-col. 6, line 6).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the single damping device of Hatch into a multiple damping devices as taught by Mei, for the purpose of providing more uniform damping/limiting of the flexure assembly with respect to the load beam as suggested by Mei (see col. 7, lines 15-35).

Claim 4, 14, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Murphy et al. (USP 6,556,383) (hereinafter “Murphy”).  For a description of Hatch, see the rejection(s), supra.  With respect to claim 4, Hatch remains silent as to wherein the at least one dampening device includes viscoelastic material attached to the slider tongue.  Murphy, in the same field of endeavor of dampening vibrations in a suspension, discloses a suspension as shown in at least FIGs. 6-7, 9, which suspension utilizes a dampening structure formed of a viscoelastic material (see col. 11, lines 43-45) and/or as shown in Fig. 9, a tab 140 is provided which “may be provided with “additional damping material atop the contact surface 150” (see col. 10, lines 10-12).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an additional damping material to at least the contact area of the dampening device of Hatch, for the purpose of reducing non-operational shocks and unwanted vibrations as suggested by Murphy (see col. 9, lines 6-8; col. 10, lines 14-27).
As per claim 14, Hatch is considered to show a suspension, as depicted in at least FIGs. 2-5 comprising: a flexure 207 including: a slider tongue 208 with a proximal end 209 and a distal end 213, the slider tongue 208 including a leading edge 209 at the proximal end 209, a magnetic read/write head slider 129 attached to the slider tongue 208 at the distal end 213, e.g., “slider attachment platform” (see para [0041]), at least one actuator 239 affixed to the slider tongue 208  between the proximal end 209 and the distal end 213 (FIG. 4), and at least one dampening device 301 at the leading edge 209 of the slider tongue 208, the at least one dampening device 301 is dimensioned such that its position is limited between the slider tongue 208 and a load beam 201, e.g., at least in the vertical z-axis direction (FIG. 5), and configured with an end, e.g., tip end of 301, which is formed to soften an impact of the leading edge of the slider tongue at least one dampening device 301 against the load beam 201 to reduce an impulse during the non-operational shock event (see para [0055]-[0056]).  (Similarly, to claim 1, supra), it is noted that the phrase “to soften an impact of the at least one dampening device against the load beam to reduce an impulse during a non-operational shock event,” is considered to encompass an intended use.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claim apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  It is considered, however, that the configuration of Hatch is capable of facilitating the aforementioned intended use recitation and a load beam 201 including: a mounting surface configured to receive the flexure 207 (Fig. 5), a location of where the slider tongue 301 of the flexure 207 contacts the mounting surface of the load beam 201 during a non-operational shock event (see FIGs. 3A-3B, 5; para [0055]). 
While the contact of the load beam and flexure tab 301 is described, Hatch remains expressly silent as to a having “one or more damping material” positioned at this contact position.  
However, Murphy, in the same field of endeavor of dampening vibrations in a suspension, discloses a suspension as shown in at least FIGs. 6-7, 9, which suspension utilizes a dampening structure formed of a viscoelastic material (see col. 11, lines 43-45) and/or as shown in Fig. 9, a tab 140 is provided which “may be provided with “additional damping material atop the contact surface 150” (see col. 10, lines 10-12).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an additional damping material to at least the contact area of the dampening device of Hatch, for the purpose of reducing non-operational shocks and unwanted vibrations as suggested by Murphy (see col. 9, lines 6-8; col. 10, lines 14-27).  The same/similar rationale is incorporated for claims 17 & 19, and are thus rejected on the same grounds.
As per claim 16, Hatch is further considered to teach wherein the at least one dampening device 301 is made from a base metal material extending from a surface of the slider tongue 208.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatch in view of Murphy as applied to claim 14 above, and further in view of Mei.  For a description of Hatch in view of Murphy, see the rejection, supra.  
Similarly, to claim 2, Hatch in view of Murphy remain silent as to the at least one dampening device 301 includes: “multiple dampening devices, one positioned at each corner of the leading edge, and at least one dampening device positioned between each corner of the leading edge.”  Mei, in the same field of endeavor of shock limiter devices, discloses a dampening device 200, at least shown in FIG. 2, including multiple dampening devices 228, 230 & 232, e.g., “center”, “second” and “third” limiters (FIG. 2; col. 5, lines 56-60), such that one dampening device is positioned at each corner of the leading edge, e.g., 230 & 232, and at least one dampening device positioned between each corner of the leading edge, e.g., 228; with opposing limiter pairs including tabs 246, 242 & 244, respectively (FIG. 2; col. 5, line 65-col. 6, line 6).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the single damping device of Hatch into multiple damping devices as taught by Mei, for the purpose of providing more uniform damping/limiting of the flexure assembly with respect to the load beam as suggested by Mei (see col. 7, lines 15-35).

Response to Arguments
Applicant's arguments filed 8/8/22 have been fully considered but they are not persuasive.
A…With respect to claim 1, applicant contends that “Claim 1 is amended to recite, inter alia: "at least one dampening device at the leading edge of the slider tongue positioned at a location of where the slider tongue contacts a load beam during a non-operational shock event and configured to soften an impact of the leading edge of the slider tongue against a load beam to reduce an impulse during [[a]]the non-operational shock event." Support for this amendment can be found, for example, in paragraphs [0036, 0046, 0049, 0050 and 0053] of the published application. The prior art cited does not teach or suggest all the features of independent Claim 1.” 
(emphasis added by applicant)
Applicant further notes: “Hatch does not disclose, suggest, or anticipate independent Claim 1, particularly in light of the features high-lighted above. For example, Hatch is directed towards a leading edge limiter 301 located longitudinally adjacent the leading edge portion 209 of the tongue 208 and protrudes upward and rearward therefrom. The leading edge limiter 301 and trailing edge limiter 211 serve to constrain slider/flexure transverse motion relative to the load beam 201 during shock. Hatch teaches constraining the slider/flexure transverse motion (cross or sideways-motion) relative to the load beam 201 because it is considering the movement with respect to an operation shock event. The passing of the leading edge limiter through the load beam would not prevent the leading edge portion from contacting the load beam in a non-operational shock event. During a non-op shock event, the tongue of the flexure can have extreme movement in the pitch direction. Therefore, the transverse motion is mostly negligible, if not moot, with respect to the flexure moving in the pitch direction.” 
These arguments, with respect to claim 1, are considered to be unpersuasive.  As above, it appears that applicant describes the invention relates to vertical (z-axis) dampening of the load beam during a shock event.  It is considered that the configuration of Hatch also is capable of dampening a shock event in the vertical (z-direction) including the edge limiter 301 which is located vertically spaced in the z-direction from load beam 201 and serves to “constrain slider/flexure transverse motion relative to the load beam 201 during shock.” (see para [0055]; FIGs. 4-6).  There are absolutely no details set forth in the pending claim(s) that define what constitutes a “non-operational shock event,” in order to overcome the teachings of Hatch.  Hatch’s dampening device structure (as described above) is considered to “soften” any type of “shock”, whether operational or non-operational, since the structure would necessarily limit both types (see para [0055].  It is thus maintained that Hatch describes a load beam as claimed.
B…With respect to claim 14, applicant further submits that “Murphy does not overcome the deficiency of Hatch, particularly in light of the features high-lighted above. For example, Murphy is directed towards "a load beam (34) with a cushion (100) that contacts the surface of an adjacent cushion of an adjacent suspension to limit vertical excursions and to dampen motion of suspension during shock. In other words, Murphy is silent with respect to the at least one dampening device is dimensioned such that its position is limited between the slider tongue and a load beam and configured with an end formed to soften an Docket No.: 427767-419000impact of the at least one dampening device against the load beam to reduce an impulse during a non-operational shock event. (Emphasis added by applicant).
With respect to claim 14, applicant is reminded that the art rejection is based on the combination of Hatch in view of Murphy and not by Murphy alone.  The base reference in Hatch is already considered to teach the claimed “at least one dampening device is dimensioned such that its position is limited between the slider tongue and a load beam and configured with an end formed to soften an Docket No.: 427767-419000impact of the at least one dampening device against the load beam to reduce an impulse during a non-operational shock event” as explained, supra.
Murphy as a supporting reference, is considered to teach, as also described above, “in the same field of endeavor of dampening vibrations in a suspension, discloses a suspension as shown in at least FIGs. 6-7, 9, which suspension utilizes a dampening structure formed of a viscoelastic material (see col. 11, lines 43-45) and/or as shown in Fig. 9, a tab 140 is provided which “may be provided with “additional damping material atop the contact surface 150” (see col. 10, lines 10-12).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided an additional damping material to at least the contact area of the dampening device of Hatch, for the purpose of reducing non-operational shocks and unwanted vibrations as suggested by Murphy (see col. 9, lines 6-8; col. 10, lines 14-27).”
Thus, applicant's arguments against the reference(s) to Murphy individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
C…The remaining arguments are simply reiterated as to mimic the ones set forth for claims 1 & 14, supra, and are thus considered to be moot.  The rejections of record have been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USPGPUB to Suzuki et al. (2005/0180052) which is cited to show a dampening device including elements 223 and 227 positioned on the leading/proximal edge of the tongue; and USPAT to Patterson et al. (6,424,498) is cited to a dampening structure also on the proximal end of the slider tongue area (see FIGs. 3-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 18, 2022